EVERETT, Chief Judge
(concurring in the result):
In my view, a military judge has inherent authority to direct the physical or psychiatric examination of an alleged victim, if the judge concludes that this is required by the interests of justice. The judge’s order for the examination provides an adequate basis for military authorities to perform it themselves or to have the examination performed by civilian doctors. If the alleged victim declines to submit to the examination or to cooperate therein, then the military judge may allow cross-examination of the alleged victim or defense comment in regard thereto; or he may simply refuse to let the witness testify.
I concur in the result here because the military judge stated that, even if he possessed the power to order a psychiatric examination, he did not find such action to be warranted in the present case.